DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (U.S. Patent No. 5,377,496, hereinafter Otto).
	With respect to Claim 1, Otto discloses [see fig 2 unless otherwise noted] a heat cycle system, the heat cycle system comprising:
   a compressor [11];
   a high-pressure side heat exchanger [12];
   a low-pressure side heat exchanger [13];
   an expansion mechanism [14];
   and an acid detector [37; fig 3, and column 2, line 14] to detect acid generated by decomposition of the working medium, the acid detector being provided in a discharge pipe [22; column 2, line 65] connecting the compressor and the high-pressure side heat exchanger,
   wherein the acid detector comprises a sight glass [37] having an operation window to observe the working medium passing inside the discharge pipe, and in the observation window at least a surface on a side to be in contact with the working medium is formed of a transparent material  [column 3, line 40],

	Otto doesn’t specifically disclose that the transparent area is glass or that at least a surface on a side to be in contact with the working medium is formed of glass.
	The examiner takes official notice as to the existence of transparent acid resistant glass (almost all glass behaves this way).  Since the applicant failed to traverse the examiner assertion of "common knowledge" or "official notice taken on a fact", said fact or knowledge is taken to be admitted prior art.  See MPEP 2144.03-C.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Otto’s transparent surface would most likely be made of glass or at least would have found it obvious to try using glass as glass is the most common and abundant transparent acid resistive material.  
	Note that the working medium is not currently positively recited.  “using a working medium containing hydrofluoroolefin” is an intended use.  The examiner used a relevant prior art, and will cite another reference at the end of the office action in order to expedite prosecution, but wants to be clear that the current broadest reasonable interpretation of the claims don’t have the working medium as part of the system.   
	With respect to Claim 3, Otto discloses the heat cycle system according to claim 1 but does not specifically disclose that the observation window is formed to have a larger thickness than a thickness necessary to maintain pressure resistance performance.

	With respect to Claim 5, Otto discloses the heat cycle system according to claim 2, wherein the sight glass is provided in a trap portion [30; 41 traps particles] of the discharge pipe.
	With respect to Claim 6, Otto discloses the heat cycle system according to claim 1, for use with an acidic working medium.  Although Otto doesn’t disclose that the HFO contains 1,1,2-trifluoroethylene this is an intended use for the system and all positively recited structural elements are anticipated by Otto.  
Response to Arguments
Applicant's arguments filed 13 August 2021 have been fully considered but they are not persuasive.
	Applicant’s arguments are narrower than the current claim scope.  The applicant argues, see page 6, that Otto fails to teach a double structure of glass and an acid-resistant transparent member.  The claims don’t currently cover a double structure.  “at least a surface on a side to be in contact with the working medium is formed of glass” and “a surface on an opposite side to the side to be in contact with the working medium is formed of an acid-resistant transparent member” can be rejected over the two surfaces of a single acid-resistant glass transparent member.
	In an effort to expedite prosecution, the examiner will cite a reference to teach the double structure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	 
	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	  CN-202943943-U discloses the double structure that the applicant argues for above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        




                                                                                                                                                                                                    /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855